Lee, P. J.,
dissenting:
Robert Sidney Gwin, while assisting in unloading a freight car on the house tracks of the Illinois Central Railroad Company in the Town of Magnolia, was burned to death, following an explosion when the northbound passenger train, known as the “City of New Orleans”, and an eastbound tank truck, loaded with petroleum products and owned by Standard Oil Company, collided as a result of the joint and concurrent negligence of both the Railroad Company and the Oil Company. The decedent was guilty of no negligence whatever. The decree awarded his surviving heirs-at-law $105,000.
At the time of his death, Gwin was thirty-two years old, with a life expectancy of 36.01 years. He was survived by his widow, thirty-six, and a son, seven years of age, respectively. He was an energetic, reliable, capable and trustworthy employee. In 1958, he earned $3,347.50; in 1959, $3,984.63; and in 1960, $5,064, proving his capability and promise for promotion and advancement. An actuary testified that the present value of his earnings at $5,064 per year to age sixty-five, discounted at three percent, would amount to $94,100. Actually this amount would be increased by several thousand dollars if carried to full expectancy. The Gwins were married on February 28, 1953, and had lived happily together since that time. The decedent was devoted to his son and took up much time with him. The evidence showed a strong case of companionship, love and affection, and the consequent loss which the widow and son have sustained by reason of his death.
When reparation, so far as money will go, is made for the pecuniary loss and for the loss of companionship, love and affection which this widow and son have sus*75tained on account of the death of their husband and father, I am unable to see how $105,000 can even he deemed an excessive amount of money as damages, much less how it can he said that such amount is so excessive as to meet any of the conditions heretofore laid down in many decisions of this Court as the basis for reducing awards by juries or decrees by chancellors.
The pecuniary loss in the present case is greater than it was in I. C. R. R. Co., et al. v. Nelson, 245 Miss. 395, 146 So. 2d 69. In that case, the deceased was fifty years of age, with an expectancy of 21.37 years. His earnings for the preceding year were $2,980. The present value of his anticipated life income, discounted at three percent, was $28,000. His total medical and other outlay of money was $2,467,97. The decree of the trial court had awarded $150,000, and, deducting the commuted value of earnings and medical expenses of approximately $30,000, the opinion observed that about $120,000 of that award was therefore intended as compensation for pain and suffering and loss of society and companionship to his widow, a four-year old son, and three adult daughters. The Court entered a remittitur of $35,000, thus still allowing $85,000 for suffering, because death did not occur until fourteen days after the injury, and loss of society and companionship to the named survivors. In doing this, the opinion recognized the basic principles, laid down in many decisions of this Court, which must govern in reducing the amount of verdicts or decrees, to-wit: “When this Court reviews the amount of damages it is important that two considerations be kept in mind. The law has placed in the hands of the jury the matter of measuring damages in cases tried in circuit court, and this Court may not rightfully substitute its judgment for that of the jury; and this Court will not disturb the jury verdict unless it evidences passion, prejudice, or bias. In cases tried in chancery court, the rule is the same except that the test is whether *76the amount of the verdict is manifestly wrong. Tlie second important consideration is that when the amount of the verdict, when fairly and impartially reviewed, evidences passion, prejudice, or bias, or when the award of the chancellor is manifestly wrong, it is the duty of this Court to reverse or order a remittitur.” (Emphasis supplied.)
As stated, in the present case, there was proof of a pecuniary loss of $94,100, which should have been increased under the measure applied in the Nelson case, supra. But, the Court, by its remittitur, is reducing the actual loss by $4,100, and is not allowing* a penny for loss of love, affection and companionship. In my opinion, this action does not jibe with the rationale of the former decisions of this Court and is not warranted by them. Consequently, with deference, I dissent.
Rodgers, J. joins in this dissent.